Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “cooling a plurality of filling valves by spraying a chemical to the filling valves when a SOP of the content filling station is started after a sterilization in an SIP is completed by using a vapor. It is unclear precisely when the cooling step takes place. Is it performed simultaneously with an  SOP or does “when” merely indicate that it is part of the same process.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2018/0208446 (Hayakawa).
In Re claim 2 Hayakawa discloses a method of decontaminating an aseptic filling apparatus, the aseptic filling apparatus comprising various kinds of stations including a content filling station arranged from an upstream side to a downstream side of a flow of a preform or a container, each of the various kinds of stations being covered by a chamber (Paragraph 47), and the method comprising performing an SIP by passing a working fluid such as water used in a CIP while keeping a temperature of the working fluid at a temperature required for sterilization (Paragraph 241).
In Re claim 3 Hayakawa discloses a method of decontaminating an aseptic filling apparatus, the aseptic filling apparatus comprising various kinds of stations including a content filling station arranged from an upstream side to a downstream side of a flow of a preform or a container, each of the various kinds of stations being covered by a chamber (Paragraph 47), and the method comprising performing one or both of a COP and an SOP of the various kinds of stations in a predetermined order (shown in Figure 4), wherein while the CIP and the SIP or the SIP serving also as the CIP are being performed on the content filling station, an aseptic hot air blasts into the chambers which cover each of the various kinds of stations including the content filling station before spraying a hydrogen peroxide solution in to the chambers (Paragraph 171).
In Re claim 4 Hayakawa discloses a method of decontaminating an aseptic filling apparatus, the aseptic filling apparatus comprising various kinds of stations including a content filling station arranged from an upstream side to a downstream side of a flow of a preform or a container, each of the various kinds of stations being covered by a chamber (Paragraph 47), and the method comprising performing one or both of a COP and an SOP of the various kinds of stations in a predetermined order (shown in Figure 4), wherein while the CIP and the SIP or the SIP serving also as the CIP are being performed on the content filling station, a gas or mist of the sterilizer is used as a sterilizer for the SOP in the chambers which cover each of the various kinds of stations other than the content filling station (Paragraph 268).
Allowable Subject Matter
Claim 5 is allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2014/0196415 discloses a device which sterilizes a bottle filling apparatus and makes use of a blast of aseptic air to maintain sterilization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753